DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest an electronic device comprised of, in part, a protection fixed to a back of the light-emitting panel; a first housing, which is less flexible than the light-emitting panel, overlapping with a first region of the light-emitting panel; a second housing, which is less flexible than the light-emitting panel, overlapping with a second region of the light emitting panel; and a bending portion provided between the first housing and the second housing, wherein the light-emitting panel and the protection have a region overlapping with the bending portion, wherein the electronic device is configured to be foldable by bending the bending portion, wherein the light-emitting panel is provided continuously from the first region to the second region, wherein the first region and the second region overlap each other, in a folded state of the electronic device, wherein, in an opened state of the electronic device, an image is displayed in the first region, the second region, and the region where the light-emitting panel overlaps the bending portion, wherein the electronic device is configured to be bendable to an outside, wherein, in the folded state of the electronic device, the first region and the region where the light-emitting panel overlaps the bending portion are visible, wherein, in the folded state of the electronic device, the region where the light-emitting panel overlaps the bending portion is configured to display an image… Claims 4 and 7 are allowed due to their dependency upon claim 1. 
Regarding claim 2, the prior art of record fails to teach or suggest an electronic device comprised of, in part, a protection fixed to a back of the light-emitting panel; a first housing, which is less flexible than the light-emitting panel, overlapping with a first region of the light-emitting panel; a second housing, which is less flexible than the light-emitting panel, overlapping with a second region of the light emitting panel; and a bending portion provided between the first housing and the second housing, wherein the light-emitting panel and the protection have a region overlapping with the bending portion, wherein the electronic device is configured to be foldable by bending the bending portion, wherein the light-emitting panel is provided continuously from the first region to the second region, wherein the first region and the second region overlap each other, in a folded state of the electronic device, wherein, in an opened state of the electronic device, an image is displayed in the first region, the second region, and the region where the light-emitting panel overlaps the bending portion, wherein the electronic device is configured to be bendable to an outside, wherein, in the folded state of the electronic device, the first region and the region where the light-emitting panel overlaps the bending portion are visible, wherein, in the folded state of the electronic device, the region where the light-emitting panel overlaps the bending portion is configured to display an image…Claims 2 and 8 are allowed due to their dependency upon claim 2.
Regarding claim 3, the prior art of record fails to teach or suggest an electronic device comprised of, in part, a protection fixed to a back of the light-emitting panel; a first housing, which is less flexible than the light-emitting panel, overlapping with a first region of the light-emitting panel; a second housing, which is less flexible than the light-emitting panel, overlapping with a second region of the light emitting panel; and a bending portion provided between the first housing and the second housing, wherein the light-emitting panel and the protection have a region overlapping with the bending portion, wherein the electronic device is configured to be foldable by bending the bending portion, wherein the light-emitting panel is provided continuously from the first region to the second region, wherein the first region and the second region face each other, in a folded state of the electronic device, wherein, in an opened state of the electronic device, an image is displayed in the first region, the second region, and the region where the light-emitting panel overlaps the bending portion…Claims 6 and 9 are allowed due to their dependency upon claim 9. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875